           Case 1:16-cv-12538-NMG Document 229 Filed 10/23/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

     MALDEN TRANSPORTATION, INC. et al,
                                                             C.A. No. 1:16-cv-12538-NMG
                           Plaintiffs,
                                                             consolidated with:
           v.                                                C.A. No. 1:16-cv-12651-NMG;
                                                             C.A. No. 1:17-cv-10142-NMG;
     UBER TECHNOLOGIES, INC. and                             C.A. No. 1:17-cv-10180-NMG;
     RASIER, LLC,                                            C.A. No. 1:17-cv-10316-NMG;
                                                             C.A. No. 1:17-cv-10598-NMG; and
                           Defendants.                       C.A. No. 1:17-cv-10586-NMG



     UNOPPOSED MOTION TO DISMISS SUPER MOON, INC., DANIELLE TAXI, INC.,
                GARRETT TAXI, INC., AND NICOLE TAXI, INC.
                       FOR FAILURE TO PROSECUTE
        Under Federal Rule of Civil Procedure 41, Defendants Uber Technologies, Inc. and Raiser

LLC (“Uber”) hereby request—without opposition—that this Court dismiss Super Moon, Inc.,

Danielle Taxi, Inc., Garrett Taxi, Inc., and Nicole Taxi, Inc. (“Plaintiffs”) from the above-captioned

matter for failure to prosecute. Plaintiffs have demonstrated their disinterest in pursuing the case by

their failure to respond to the discovery requests propounded by Uber despite a court order to do so.

Indeed, Plaintiffs’ counsel has acknowledged that even they are unable to reach their clients. As of

the date of this filing, Plaintiffs’ counsel has confirmed that they have no basis to oppose this motion.

I.      THE COURT SHOULD DISMISS THE NON-RESPONSIVE PLAINTIFFS.

        Federal Rule of Civil Procedure 41(b) states that “if the plaintiff fails to prosecute or comply

with these rules or a court order, a defendant may move to dismiss the action or any claim against it.”

Fed. R. Civ. P. 41(b). Here, dismissal is appropriate because Plaintiffs have ignored or flouted court

orders and failed to take the essential actions to proceed with this suit. Throughout the discovery

process, Plaintiffs have been unresponsive to Uber’s requests and have not responded to inquiries from

their own counsel. With hundreds of other plaintiffs pursuing claims against Uber, judicial economy

                                                   1
            Case 1:16-cv-12538-NMG Document 229 Filed 10/23/18 Page 2 of 4



and fairness to Uber compel the dismissal of the unresponsive parties.

       A.      Plaintiffs Ignored a Court Order to Respond to Form Interrogatories.

       Due to Plaintiffs’ inactivity, Uber filed a motion to compel their response to form

interrogatories on April 30, 2018. Over five months ago, on May 15, the Court granted the motion in

relevant part and ordered Plaintiffs to respond to Uber’s Form Interrogatories by June 8, 2018 with

“no extensions to be granted.” Dkt. No. 148, Transcript of Motion Hearing at 41 (May 15, 2018). Yet

even now Plaintiffs have failed to respond to Uber’s discovery requests and have ignored the Court’s

May 15, 2018 order compelling their responses.

       Plaintiffs have offered no cognizable excuse for their failure to participate in the case

throughout the discovery process. Even Plaintiffs’ counsel have been unable to reach them. Such

inaction over the course of the case is both inconsistent with a plaintiff’s duty to prosecute its claim

and incompatible with the efficient operation of this Court. See, e.g., Figueroa Ruiz v. Alegria, 896

F.2d 645, 650 (1st Cir. 1990) (upholding dismissal where plaintiffs failed to respond to interrogatories

and court orders when case had been pending less than four months).

       B.      Plaintiffs Have Not Responded to Uber’s Second Set of Interrogatories.

       Two months ago, Uber served its Second Set of Interrogatories. Once again, Plaintiffs failed

to respond. Plaintiffs’ failure to provide adequate discovery in this case, even as the deadline for fact

discovery quickly approaches, severely prejudices Uber. Plaintiffs’ refusal to participate in discovery

makes it impossible for Uber to marshal the facts necessary to defend itself and warrants their

dismissal. See, e.g., Faust v. Cabral, No. 12–11020, 2015 WL 3953185, at *3 (D. Mass. May 15,

2015) (granting dismissal where plaintiff’s failure to participate in discovery deprived the defendant

of the ability to probe plaintiff’s case). Plaintiffs’ simultaneous inaction and failure to obey court

orders warrant dismissal for failure to prosecute. Even Plaintiffs’ counsel agrees.

       There are many plaintiffs in this case. The parties, their counsel, and the Court should focus

                                                   2
           Case 1:16-cv-12538-NMG Document 229 Filed 10/23/18 Page 3 of 4



on those who choose to actively prosecute their cases.

                                           CONCLUSION

       The Court should grant the unopposed motion and dismiss Plaintiffs Super Moon, Inc.,

Danielle Taxi, Inc., Garrett Taxi, Inc., and Nicole Taxi, Inc.



   Dated: October 23, 2018                             Respectfully submitted,

                                                       UBER TECHNOLOGIES, INC AND
                                                       RASIER, LLC

                                                       By Their Attorneys,


                                                       /s/ Michael N. Sheetz
                                                       Michael N. Sheetz (BBO #548776)
                                                       Adam S. Gershenson (BBO #671296)
                                                       Timothy W. Cook (BBO# 688688)
                                                       Cooley LLP
                                                       500 Boylston Street
                                                       Boston, MA 02116
                                                       Tel.: (617) 937-2300
                                                       Fax: (617) 937-2400
                                                       msheetz@cooley.com
                                                       agershenson@cooley.com
                                                       tcook@cooley.com

                                                       Beatriz Mejia (pro hac vice)
                                                       Cooley LLP
                                                       101 California Street, 5th Floor
                                                       San Francisco, CA 94111
                                                       Tel: (415) 693-2000




                                                   3
         Case 1:16-cv-12538-NMG Document 229 Filed 10/23/18 Page 4 of 4



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Timothy W. Cook, hereby certify that pursuant to Local Rule 7.1(a)(2), counsel for

Defendants conferred in good faith with counsel for Plaintiffs in an effort to resolve or narrow

the issues presented in this motion. Counsel does not oppose this motion.


                                                      /s/ Timothy W. Cook




                                 CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that this document filed through the CM/ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on October 23, 2018.


                                                      /s/ Timothy W. Cook




                                                  4
